Citation Nr: 0212343	
Decision Date: 09/18/02    Archive Date: 09/26/02	

DOCKET NO.  00-24 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial disability rating for an 
anxiety disorder, not otherwise specified, (NOS) rated 
noncompensably disabling from July 18, 1994, through November 
6, 1996; 10 percent disabling from November 7, 1996, through 
December 17, 2000, and 30 percent disabling from December 18, 
2000.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
December 1971. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia 
Regional Office (RO), which effectuated a March 2000 Board 
decision granting service connection for an anxiety disorder 
and rated this disorder as noncompensably disabling from July 
18, 1994, and 10 percent from November 7, 1996.  

A subsequent RO rating decision in December 2001 increased 
the disability evaluation for the veteran's service-connected 
anxiety disorder to 30 percent disabling, effective from 
December 18, 2000.


FINDINGS OF FACT

1.  The RO has notified the veteran of evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and afforded him a VA examination 
in order to ascertain the severity of his service-connected 
anxiety disorder.  

2.  During the period from July 18, 1994, through November 6, 
1996, the veteran's anxiety disorder did not interfere or 
cause impairment with social and industrial adaptability.  

3.  During the period from November 7, 1996, through December 
17, 2000, the veteran's anxiety disorder was manifested by no 
more than emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment; no more 
than occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress or symptoms controlled by continuous 
medication.  

4.  For the period beginning December 18, 2000, the veteran's 
anxiety disorder was productive of no more than definite 
impairment and the ability to establish or maintain effective 
and wholesome relationships with people; and no more than 
occupational and social impairment with occasional decrease 
in work efficiency in intermittent periods of ability to 
perform exceptional tasks.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
an anxiety disorder, NOS from July 18, 1994, through November 
6, 1996, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 4.7, 4.132 
and Part 4, Diagnostic Code 9400 (1996); 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.321 and 3.326(a)).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for an anxiety disorder, NOS from November 7, 1996, 
through December 17, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9400 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2001); 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321 and 3.326(a)).  

3.  The schedular criteria for an evaluation in excess of 30 
percent for an anxiety disorder, NOS for the period beginning 
December 18, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.13 and Part 4, Diagnostic Code 9400 (1996); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9413 (2001); 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.321 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Regulations implementing the VCAA 
were published at 66 Fed. Reg. 45, 620, 45, 630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The VCAA and the implementing regulations 
pertinent to the issue on appeal are liberalizing and are 
therefore applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The record reflects that the RO has informed the veteran of 
the criteria for an increased rating for a psychiatric 
disability and of the evidence needed to substantiate his 
claim.  The veteran has also been provided a VA examination 
to determine the degree or severity of his disability.  The 
veteran has not identified, and the Board is not aware of, 
any outstanding evidence, which could be obtained to 
substantiate his claim.  In sum, the facts pertinent to the 
claim have been properly developed, and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA.  

Factual Background

A review of the evidence shows that the veteran served in 
Vietnam as a heavy equipment operator.  During service, he 
sought treatment for nervousness.  Anxiety was diagnosed.  

The veteran was evaluated and treated for an anxiety disorder 
by Edgar R. Escasnias between January and June 1994.  Xanax 
was prescribed.

The veteran's claim for service connection for a psychiatric 
disorder was received in July 1994.

Office notes received from the veteran's private physician, 
Jack Goldstein, M.D., record that in August 1994 he presented 
for his initial office visit with complaints of hypertension 
and anxiety.  It was noted that he was on Vasotec daily and 
Klonopin, 0.5 mg. one-half tablet b.i.d. prn.  On a follow-up 
visit in October 1994, Dr. Goldstein noted that the veteran 
had a history of being on multiple anti-anxielytics, most of 
them, which he could not tolerate until he was placed on 
Klonopin.  He further noted that the veteran's history of 
anxiety dated back many years and that he attributed this 
disorder to his experience in the Vietnam War.  He received 
follow-up treatment for both hypertension and chronic 
recurrent anxiety from Dr. Goldstein in February 1995, June 
1995, and November 1995.  On the latter occasion the veteran 
described episodes of chest pain with exertion and stated he 
rests and the feeling goes away but that this has been 
worsening over the past year.  

In a letter dated in September 1995 the veteran's spouse 
stated that the veteran was very nervous and has to take 
medicine to keep his blood pressure down and his anxiety 
under control.  She said even with the medicine his blood 
pressure and anxiety sometimes gets out of control.  

Testimony elicited from the veteran at a hearing at the RO in 
November 1995 in connection with his claim for service 
connection for anxiety included a description of the 
treatment he sought for anxiety.  The veteran said that when 
he first started seeking treatment for anxiety he would get 
shortness of breath and think that he was going to die.  He 
was prescribed Klonopin for his nervous condition and had 
been taking this medication for a couple of years.  His 
anxiety was manifested by shortness of breath and elevated 
blood pressure.  He was prescribed medication for his blood 
pressure.  He worked as a mine inspector and has done so for 
the last three years.  He attended church and accompanies his 
family while shopping and going to the movies as well as 
other social events.  He was involved with the Shriners and 
Masonary but had very little participation.  

During a VA psychiatric examination conducted in April 1998, 
it was noted that the veteran had been diagnosed and treated 
for anxiety and depression since at least 1985.  He had never 
been hospitalized for either condition and his outpatient 
care presently was solely for anxiety, which has been 
consistent with panic.  He was controlled on prescribed 
Klonopin on at least one-milligram daily dose.  He had good 
control of the panic and the anticipatory anxiety, but 
complained of some shortness of breath and some racing 
heartbeat that accompany the treatment.  He had experienced 
symptoms of panic for 4 to 5 years from the initiation of 
treatment but currently had good control with his medication 
with no attacks since treatment began.  He was stable and 
might be called in remission.  His capacity for adjustment 
from panic was good inasmuch as he continued to work and 
enjoy some activities, and had good relations with his 
family.  Regarding time lost from work over the past 12 
months, the veteran said that that would be for doctors' 
appointments only.  He had taken sick leave in the past for 
anxiety but that would have been as far back as 1993.   He 
had derived some pleasure from recreation in the past, liked 
to fish and hunt more, but had not been doing it.  He was a 
member of church and social organizations, but that his 
participation was not what he would like.  He was presently 
employed as a mine inspector and had been for six years.  He 
complained of a history of panic attacks but described a 
panic disorder that was greatly improved since treatment was 
initiated 4 or 5 years ago.  

On mental status examination, the veteran was noted to be 
oriented to person, place and time.  There was no evidence of 
memory loss or impairment to either the short or long term.  
He had no evidence of ritualistic behavior, which interferes 
with routine activities.  He was a compulsive eater and ate 
more when anxious but that severe anxiety caused him to be 
unable to eat.  The examiner noted that the regular flow of 
speech was good and that there was nothing illogical or 
obscure in his conversation style.  With respect to panic 
attacks, the examiner noted that the veteran was not subject 
to them, so they did not affect his independent functioning.  
The veteran cited some anxiety at present at persistent low 
level but said nothing as bad as the panic disorder for which 
he has been treated for several years.  Panic disorder stable 
was the Axis I diagnosis.  The veteran's Global Assessment of 
Functioning Scale was assessed as 80.  

On a VA post-traumatic stress examination in April 1998, it 
was noted that the veteran was presently under treatment for 
anxiety, which has controlled his symptoms quite adequately 
for the past several years.  The veteran's associated 
symptoms of anxiety disorder, his principal psychiatric 
complaint, had been defined as panic, historically and by 
examination.  The veteran's panic disorder was well 
controlled with treatment.  The veteran had good occupational 
functioning based on years of gainful employment and that his 
social function was at least of moderate quality.  Anxiety 
disorder not otherwise specified was the Axis I diagnosis and 
the veteran's GAF was assessed as 75.  

In March 2000, the veteran was evaluated by private 
physician, E. R. Kidwell, M.D.  Dr. Kidwell noted that the 
veteran felt that he had emotional problems related to his 
military service in Vietnam.  The veteran described 
experiences in Vietnam which he considered extremely 
stressful and noted that he began to have acute and severe 
attacks of anxiety accompanied by tachycardia, shortness of 
breath, paresthesia of the hands and the sensation that he 
was going to die beginning about 1992 or 1993.  Because of 
these attacks he began to avoid crowds, high places, high 
bridges and heavy traffic.  He became depressed, irritable, 
anxious, and restless with mixed insomnia, lethargy, diurnal 
variation with evening being the worst time of the day and a 
tendency to have an excessive appetite.  He began to think of 
suicide by shooting himself but that he could never actually 
do so because of his family.  Even before these severe 
problems began, he had experienced some problems with 
depression in the early 1980's, and had been diagnosed with a 
major episode of depression by a private physician and 
treated with Norpramin.  He was placed on Klonopin in 1992 or 
1993 after his problems with anxiety and panic attacks, 
depression, etc. became so intense.  Klonopin made the 
anxiety attacks go away and they had not recurred to any 
significant degree since then.  He had been married to his 
second spouse for seven years; they had an 18-year-old son 
who lived with them and had two stepchildren who live 
elsewhere.  On mental status examination, the veteran was 
found to be alert, pleasant and cooperative.  His eye contact 
was normal and his affective range was fair at times though 
he was somber at other times.  His stream of conversation was 
without formal abnormalities.  The examiner found no evidence 
of psychosis and no residuals were noted.  He was well 
oriented in all spheres and his IQ seemed to be about normal 
with no evidence of organic brain dysfunction.  Major episode 
of depression, panic disorder with agoraphobia, post-
traumatic stress disorder (delayed onset) were the diagnostic 
impressions.  The GAF was assessed as 55.  

Service connection for anxiety disorder, not otherwise 
specified (NOS) was established by an RO rating decision 
dated in April 2000.  This disorder was initially evaluated 
at zero percent effective July 18, 1994, and 10 percent 
effective November 7, 1996.

The veteran was evaluated and treated for his complaints by 
Maurice Nida, D.O., between September 2000 and December 2000.  
In September 2000, the veteran complained of chest pain with 
radiation to the left arm.  Dr. Nida noted as part of the 
veteran's social history, that he lived with his wife.  He 
worked for Mine Safety and Health.  In November 2000, Dr. 
Nida noted that the veteran had talked to him about having 
some depression and post-traumatic stress disorder and wanted 
to know if there was anyone he could talk to.  He was 
referred to Susan Myers.  Anxiety/depression was the 
pertinent diagnostic assessment.  

Of file is an intake evaluation dated in November 2000 by 
Susan Myers, L.C.S.W.  Ms. Myers noted that the veteran had 
symptoms of recurrent recollections of his Vietnam nightmares 
and could not stand to be around helicopters.  He stayed away 
from things that trigger his recollections of Vietnam and 
suffered intense psychological distress at exposure.  He 
avoided thoughts, avoids activities and had a loss of 
interest.  He was a loner and for the last few years, had not 
cared about things and just as soon be dead except for his 
family.  He complained of poor sleep, depression, anxiety, 
difficulty concentrating as well as hypervigilance.  On 
mental status examination, she noted that he was oriented 
times three and his speech was logical, coherent and 
relevant.  Thought processes were noted to be normal.  He 
displayed a depressed mood and a flat affect.  There were no 
delusions, hallucinations and/or suicidal/homicidal 
ideations.  His judgment and insight were assessed as fair.  
He had problems with sleep as it varied and with nightmares.  
His appetite also varied and that he suffered from nervous 
eating.  PTSD, panic controlled by medications and dysthymia 
were the Axis I diagnoses.  It was recommended that the 
veteran continue on his psychotherapy.  

The disability evaluation for the veteran's service-connected 
anxiety disorder was increased to 30 percent effective 
December 18, 2000, by an RO rating action dated in December 
2000.

Analysis

On the initial grant of service connection for a disability, 
"staged ratings" may be assigned since the effective date of 
service connection (i.e., different percentage ratings for 
different periods of time based on the facts found).  
Fenderson v. West, 12 Vet. App. 119 (1999).  As noted in the 
introduction to this decision, the RO has assigned three 
staged ratings for the veteran's anxiety disorder since 
service connection became effective in July 1994.  The 
veteran essentially contends that he should be entitled to 
higher ratings for this disorder.

Disability evaluations are determined by the application of a 
schedule of ratings (rating schedule) which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
Under the "old" rating criteria, 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (effective prior to November 7, 1996) 
generalized anxiety disorder is rated 10 percent when there 
is emotional tension or other evidence of anxiety productive 
of mild social and industrial impairment.  A 30 percent 
rating is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produced definite industrial 
impairment.  A 50 percent rating is assigned when the ability 
to maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  

On November 7, 1996, the rating criteria for mental disorders 
were revised and are now found in 38 C.F.R. § 4.130, and 
include Diagnostic Code 9413 for anxiety disorder, not 
otherwise specified.  The revised criteria provide that a 10 
percent rating is to be assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or startle-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and-long-term memory (e.g., 
retention of highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment and thought processes or 
communication; persistent delusions or hallucinations; 
grossly in appropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names or close relatives, own occupation, or own name.  

The Board notes that the veteran was advised of the former 
and revised criteria pertaining to mental disorders in the 
May 2000 statement of the case.  The RO has evaluated the 
veteran's claim under both rating criteria as appropriate.  

Entitlement to a Rating Higher than Zero Percent
from July 18, 1994, to November 6, 1996.  

Under the old rating criteria used to evaluate anxiety, a 
noncompensable evaluation is warranted for anxiety neurosis 
(generalized anxiety disorder), when there are neurotic 
symptoms which may somewhat adversely affect relationships 
with others but do not cause impairment of working ability.  
As noted above a 10 percent evaluation is warranted when 
there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  

A review of the record for the period prior to November 6, 
1996, shows that the veteran was prescribed Klonopin for his 
anxiety disorder in August 1994, by Dr. Goldstein and had 
since been continuously medicated with this medication for 
anxiety with good results.  His relationship with his spouse 
and family were not shown to be impaired by his anxiety 
disorder and the veteran's employment was not contended or 
otherwise shown to have been affected by the anxiety.  In 
sum, it has not been demonstrated that the manifestations of 
the veteran's anxiety disorder, in and of itself, during this 
period were of a nature and severity as to cause impairment 
of the veteran's working ability.  Thus, the noncompensable 
evaluation assigned for the veteran's anxiety disorder from 
July 18, 1994, to November 6, 1996, is appropriate for the 
residual degree of impairment demonstrated.  


Entitlement to a Disability Rating Higher than 10 percent 
From November 7, 1996, to December 17, 2000.

For the period from November 7, 1996, through December 17, 
2000, the Board must consider whether the veteran is entitled 
to a rating higher than 10 percent for his anxiety disorder 
under both the old and the revised rating criteria.  We note 
that while the new rating criteria may apply as well as the 
old, depending on which is most favorable to the veteran, the 
new rating criteria is only applicable since its effective 
date.  Karnas, Id.; VAOPGCPREC 3-2000.  

Clinical evidence compiled during this period does not show 
that the level of impairment due to the service-connected 
anxiety disorder varied from the impairment shown earlier.  
The veteran's degree of social and industrial impairment 
essentially remained static with no change in his 
relationship with his family or others and no demonstrated 
disruption in employment resulting from anxiety.  VA 
examination in April 1998 noted that with Klonopin, the 
veteran reported good control of panic attacks and the 
anticipatory anxiety.  He had experienced no panic attacks in 
the prior 4 to 5 years.  His anxiety was stable and in 
remission.  It was also noted that he maintained good 
relationships with his family and that his employment had not 
been disruptive by his anxiety disorder and/or symptoms 
related thereto.  The veteran's overall level of occupational 
function was assessed as good, and subsequently, he was 
assigned Global Assessment of Functioning scores of 80 on 
mental disorders examination and 75 on the examination for 
post-traumatic stress disorder.  

The GAF is a scale reflecting the psychological, social and 
occupational function on a hypothetical continuum of medical 
health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition, 
(DSM-IV) a GAF score of 71 to 80, provides that if symptoms 
are present they are transient and produce no more than 
slight impairment in social, occupational, or school 
function.  The Board finds no reason to disagree with this 
assessment as it is in accord with the evidence in its 
entirety.  While the veteran's GAF was assessed by 
Dr. Kidwell on examination of the veteran in March 2000 as 
55, it is apparent from the multiple psychiatric diagnoses 
rendered at that time that the veteran suffers from 
psychiatric impairment resulting from nonservice-connected 
mental disorders.  Restrictions imposed by these disabilities 
and obviously considered by Dr. Kidwell, are not for 
consideration in assessing the degree of severity of the 
service-connected disability.

Notwithstanding the above, the veteran's anxiety disorder is 
shown to require medication for continuous control.  Thus a 
10 percent, but no more evaluation is warranted for this 
disorder for the period from November 7, 1996 (the effective 
date of the revised schedular criteria for mental disorders) 
to December 17, 2000.  This is so as the revised rating 
criteria allow for the grant of a 10 percent evaluation when 
continuous medication is required for control of the service-
connected mental disorder.  

Entitlement to a Rating Higher than 
30 Percent Since December 18, 2000.

With regard to the period since December 18, 2000, the Board 
must consider whether the veteran is entitled to a higher 
rating than 30 percent for his anxiety disorder under the old 
and revised rating criteria.  As noted above under the old 
rating criteria a 50 percent rating may be assigned when the 
ability to maintain relationships with people is considerably 
impaired and there is considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  Under the 
revised rating criteria, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
in productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9413 (2001).  

The Board finds that the objective evidence of record does 
not show symptoms attributable to the veteran's anxiety 
disorder of such a magnitude to produce considerable 
impairment, nor do anxiety symptoms cause occupational and 
social impairment with reduced reliability in productivity 
due to symptoms such as those outlined in the new criteria 
for a 50 percent rating under Diagnostic Code 9413.  Here the 
record reflects that since December 18, 2000, the veteran has 
continued to receive treatment and medication for anxiety and 
that he has had complaints of trouble sleeping and nervous 
eating.  In December 2000, Dr. Nida noted him to be more 
anxious than depressed.  Although the veteran indicated to a 
private licensed clinical social worker in November 2000 that 
he has lost interest in activities and wants to stay home, 
there was no indication that his anxiety disorder interfered 
with his ability to maintain his long-time employment.  
Clearly "considerable " industrial impairment, the 
requirement for a 50 percent rating under the old rating 
criteria for mental disorders is not demonstrated.  Neither 
is a 50 percent rating warranted under the new rating 
criteria that became effective in November 1996.  

When the veteran was examined in November 2000 his speech was 
logical, coherent, and relevant.  While he demonstrated a 
depressed mood and flat affect, judgment was not impaired, 
thought processes were normal and his memory was adequate for 
both recent and remote events.  Hence, the Board finds that 
the veteran's service-connected anxiety disorder simply does 
not cause a degree of impairment to warrant a higher 
evaluation than the 30 percent already assigned by the RO 
under the rating schedule since December 18, 2000.  

Finally, the Board finds no basis for an extra-schedular 
rating for anxiety pursuant to 38 C.F.R. § 3.321(b)(1). There 
is no evidence of frequent hospitalization for anxiety. 
Although it is unclear whether the veteran is unemployed or 
employed inconsistently, the evidence does not support the 
finding that anxiety in particular has markedly interfered 
with employment.

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
if it is not found that the evidence is approximately 
balanced such to warrant its application.  


ORDER

Entitlement to ratings higher than zero percent from July 18, 
1994, through November 6, 1996, higher than 10 percent from 
November 17, 1996, to December 17, 2000, and higher than 30 
percent since December 18, 2000, for service-connected 
anxiety disorder (NOS) is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

